UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1006


In Re:   MINH VU HOANG,

                 Debtor.

----------------------

MINH VU HOANG,

                 Debtor – Appellant,

           v.

GARY A. ROSEN; ROGER SCHLOSSBERG,

                 Trustees - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-03431-DKC; 05-21078)


Submitted:   May 21, 2012                     Decided:   May 25, 2012


Before KING, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Minh Vu Hoang, Appellant Pro Se.       Gary A. Rosen, Rockville,
Maryland;   Roger   Schlossberg,    SCHLOSSBERG  &   ASSOCIATES,
Hagerstown, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Minh    Vu   Hoang    appeals   the    district     court’s    order

dismissing     as    interlocutory     her   appeal     from    the   bankruptcy

court’s orders authorizing the employment of certain financial

professionals in the underlying bankruptcy proceeding.                    We have

reviewed the record and find no reversible error.                  Accordingly,

we   affirm    for    the   reasons     stated     by   the    district    court.

Hoang v. Rosen (In Re:            Minh Vu Hoang), Nos. 8:11-cv-03431-DKC;

05-21078 (D. Md. July 11, 2011; Dec. 1, 2011; Dec. 14, 2011).

In light of this disposition, we deny as moot the motion to

intervene.     We deny Hoang’s motion for appointment of counsel,

and we dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                        2